Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23  of U.S. Patent No. 11,127,929. 
The present application claims the same subject matter of a display panel and display device comprising the same, which is same as the US patent 11,127,929.  
For example:
17/408,001
11,127,929
1. A display device comprising: a light-emitting element disposed on a substrate; an encapsulation unit disposed on the light-emitting element, the encapsulation unit including at least one inorganic encapsulation layer and at least one organic encapsulation layer; a touch sensor disposed on the encapsulation unit; an antireflective film disposed on the touch sensor, the antireflective film located in a non-emission area, excluding an emission area in which the light- emitting element is disposed; and a routing line connected to the touch sensor, wherein the antireflective film overlaps the routing line. 
 
2. The display panel according to claim 1, wherein the antireflective film comprises: a black layer disposed on the touch sensor; and a white layer disposed between the black layer and the touch sensor, the white layer overlapping the black layer.



1. A display panel comprising: a light-emitting element disposed on a substrate; an encapsulation unit disposed on the light-emitting element; a touch sensor disposed on the encapsulation unit; and an antireflective film disposed on the touch sensor, the antireflective film located in a non-emission area, excluding an emission area, in which the light-emitting element is disposed, wherein antireflective film comprises: a black layer disposed on the touch sensor; and a white layer disposed between the black layer and the touch sensor to overlap the black layer.
3. The display panel according to claim 2, wherein the black layer includes black nanoparticles, a binder, and a sensitive emulsion.
2. The display panel according to claim 1, wherein the black layer includes black nanoparticles, a binder, and a sensitive emulsion.
4. The display panel according to claim 2, wherein the white layer includes white nanoparticles, a binder, and a sensitive emulsion.
3. The display panel according to claim 1, wherein the white layer includes white nanoparticles, a binder, and a sensitive emulsion.

5. The display panel according to claim 2, wherein the black layer has a same line width as the white layer, the black layer disposed on an upper surface of the white layer.
5. The display panel according to claim 1, wherein the black layer has a same line width as the white layer, and is disposed on an upper surface of the white layer.
6. The display panel according to claim 2, wherein the black layer has a line width that is larger than a line width of the white layer, the black layer disposed on an upper surface and a side surface of the white layer.

6. The display panel according to claim 1, wherein the black layer has a larger line width than the white layer, and is disposed on an upper surface and a side surface of the white layer.
7. The display panel according to claim 2, wherein the touch sensor comprises: first touch electrodes arranged on the encapsulation unit in a first direction, the first touch electrodes connected to each other via a first bridge; and second touch electrodes arranged on the encapsulation unit in a second direction that is different from the first 27direction, the second touch electrodes connected to each other via a second bridge, wherein the first touch electrodes and the second touch electrodes are formed in a mesh shape.
7. The display panel according to claim 1, wherein the touch sensor comprises: first touch electrodes arranged on the encapsulation unit in a first direction, the first touch electrodes being connected to each other via a first bridge; and second touch electrodes arranged on the encapsulation unit in a second direction, the second touch electrodes being connected to each other via a second bridge, wherein the first touch electrodes and the second touch electrodes are formed in a mesh shape.
8. The display panel according to claim 7, wherein the mesh-shaped first touch electrodes and the mesh shaped second touch electrodes have opening areas, respectively, and wherein the opening areas correspond to the emission area.
12. The display panel according to claim 10, wherein an opening area between the first touch electrode and the second touch electrode corresponds to the emission area.
9. The display panel according to claim 7, wherein each of the first touch electrodes and the second touch electrodes includes a mesh film formed in a mesh shape, or includes a transparent conductive film and a mesh metal film disposed above or under the transparent conductive film and formed in a mesh shape.
8. The display panel according to claim 7, wherein each of the first touch electrodes and the second touch electrodes includes a mesh film formed in a mesh shape, or includes a transparent conductive film and a mesh metal film disposed above or under the transparent conductive film and formed in a mesh shape.
10. The display panel according to claim 7, wherein the black layer and the white layer overlap the mesh shaped first touch electrodes and the mesh shaped second touch electrodes.
9. The display panel according to claim 7, wherein the black layer and the white layer overlap the mesh shaped first touch electrodes and the mesh shaped second touch electrodes.
11. The display panel according to claim 7, further comprising: 28a bank disposed in the non-emission area, the bank exposing an anode electrode of the light-emitting element, wherein the black layer and the white layer overlap the bank.
10. The display panel according to claim 7, further comprising: a bank disposed in the non-emission area to expose an anode electrode of the light-emitting element, wherein the black layer and the white layer overlap the bank.
12. The display panel according to claim 11, wherein the first bridge and the second bridge overlap the bank.  

11. The display panel according to claim 10, wherein the first bridge and the second bridge are disposed to overlap the bank.

13. The display panel according to claim 7, further comprising: a touch passivation film disposed on the first bridge, the second bridge, the first touch electrode, and the second touch electrode, wherein the antireflective film is disposed on the touch passivation film.

13. The display panel according to claim 7, further comprising: a touch passivation film disposed on the first bridge and the second bridge and the first touch electrode and the second touch electrode, wherein the antireflective film is disposed on the touch passivation film.
14. The display panel according to claim 13, wherein the touch passivation film comprises an organic material.
14. The display panel according to claim 7, wherein the touch passivation film is formed of an organic material.
15. The display panel according to claim 1, wherein the routing line is disposed along a side surface of the encapsulation unit.
16. The display panel according to claim 15, wherein the routing line is disposed along a side surface of the encapsulation unit.
16. The display panel according to claim 1, wherein the routing line protrudes outside of an end portion of the antireflective film in a non-active area.
17. The display panel according to claim 15, wherein the routing line protrudes outside of an end portion of the antireflective film in a non-active area.
17. The display panel according to claim 1, wherein the routing line is electrically connected to a touch pad in the non-emission area.
18. The display panel according to claim 15, wherein the routing line is connected to a touch pad in the non-emission area.
18. The display panel according to claim 1, wherein the antireflective film overlaps a dam in the non-emission area.
20. The display panel according to claim 15, wherein the antireflective film overlaps a dam in the non-emission area.
19. The display panel according to claim 17, wherein the touch sensor further comprises a touch buffer layer and a dielectric layer, the touch buffer layer and the dielectric layer extending to the touch pad in the non-emission area.

21. The display panel according to claim 15, wherein the touch sensor further comprises a touch buffer layer and a dielectric layer, which extends outside a first inorganic encapsulation layer and a second inorganic encapsulation layer.
22. The display panel according to claim 21, wherein the routing line is connected to the touch pad in the non-emission area through a contact hole formed in the touch buffer layer and the dielectric layer.




	Claims 1-19 would be allowable if the overcome the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628